Title: From Thomas Jefferson to Isaac Shelby, 29 August 1793
From: Jefferson, Thomas
To: Shelby, Isaac



Sir
Philadelphia Augt. 29th. 1793.

The Commissioners of Spain residing here have complained to the President of the United States that certain persons at this place are taking measures to excite the Inhabitants of Kentucky to join in an enterprise against the Spanish Dominions on the Missisippi; and in evidence of it have produced the printed address now enclosed. I have it, therefore in charge from the President to desire you to be particularly attentive to any attempts of this kind among the citizens of Kentucky, and if you shall have reason to believe any such enterprise meditated, that you put them on their guard against the consequences, as all acts of hostility committed by them on nations at peace with the United States, are forbidden by the laws, and will expose them to punishment: and that in every event you take those legal measures which shall be necessary to prevent any such enterprise. In addition to considerations respecting the peace of the general Union, the special interests of the State of Kentucky would be particularly committed as nothing could be more inauspicious to them than such a movement at the very moment when those interests are under negotiation between Spain and the United States. I have the honor to be, with great respect and Esteem, Sir, Your most obedient, and most humble servant

Th: Jefferson

